              Case 1:19-cr-00561-LAP Document 137 Filed 08/24/20 Page 1 of 2



                                        ONE BATTERY PARK PLAZA
                                       NEW YORK, NEW YORK 10004

                                          TELEPHONE: (212) 574-1200
                                          FACSIMILE: (212) 480-8421                       901 K STREET, N.W.
  RITA GLAVIN                                WWW.SEWKIS.COM
    PARTNER                                                                             WASHINGTON, DC 20005
  (212) 574-1309                                                                       TELEPHONE: (202) 737-8833
                                                                                       FACSIMILE: (202) 737-5184
glavin@sewkis.com




                                                  August 24, 2020
  VIA ECF
  Honorable Loretta A. Preska
  U.S. District Court
  Southern District of New York
  500 Pearl Street
  New York, NY 10007

           Re:      United States v. Donziger, 19 Cr. 561 (LAP); [11 Civ. 691 (LAK)]

  Dear Judge Preska:

          We write in response to the Court’s August 17, 2020 Order denying the defense request
  for an indefinite trial continuance and directing counsel to confer “regarding any witness whose
  testimony they propose to introduce via video and inform the Court by letter no later than August
  24 as to how they propose to proceed.” Dkt. 124. The prosecution has moved to permit the
  testimony, via two-way live video, of David Zelman and made a proposal as to how that would
  proceed. Dkt. 134.

         As for the defense, they have not informed the prosecution or the Court of any specific
  witness whose testimony they propose to introduce via video despite our inquiry to them
  yesterday. In a letter filed today, the defense stated that it was “somewhat difficult to decide
  who we need to call” because: (1) the defense is still trying to figure out what videoconference
  provider will be employed and what is feasible in terms of using that provider to connect with
  defense witnesses; and (2) “we have not yet received the prosecution’s exhibit or witness list.”
  Dkt. 136.

          With respect to the defense point regarding needing the prosecution’s exhibit and witness
  list before deciding who they might call, we find this somewhat surprising given the defense’s
  representations in their July 29 and August 12 letters seeking a continuance of the trial date. See
  Dkt. 111 (“many of the witnesses Mr. Donziger would call in his defense would come from
  outside New York”), Dkt. 119 (“While not an exhaustive list, I can represent that the defense
  intends to call as witnesses, two people from Ecuador, one residing in Spain, two from Canada,
  one from Texas, one from Iowa, and one from California.” (emphasis added)). The defense
  stated they have specific witnesses they intend to call who resided in certain locations outside of
  New York state. Before today, the defense did not indicate they needed the prosecution’s exhibit
           Case 1:19-cr-00561-LAP Document 137 Filed 08/24/20 Page 2 of 2

Hon. Loretta A. Preska
August 24, 2020
Page 2


and witness list to make decisions on the witnesses they would propose testify via video.1 We
understand that the defense witness list could change based on the prosecution’s exhibit and
witness lists, but the defense knows of some witnesses that they plan to call as of this moment
because they already made that representation to the Court.

        While we will provide an exhibit list, witness list and 18 U.S.C. § 3500 material to the
defense this week, the primary exhibits that the prosecution intends to introduce at trial—i.e.,
docket entries from 11 Civ. 691 (“Civil Case”)—have been described in detail in several
prosecution filings, which also describe how those docket entries relate to each of the six charged
counts. See Dkt. 40 (Dec. 10, 2019 letter opposing modification of bail conditions), Dkt. 62
(Mar. 24, 2020 opposition to defense pretrial motions), Dkt. 105 (July 15, 2020 motion in
limine), Dkt. 134 (Aug. 22, 2020 motion to permit live two-way video witness testimony). The
defense has been on notice for some time about documents the prosecution plans to use to prove
its case and what the prosecution theory of the case is. Because of Mr. Donziger’s role in the
post-judgment proceedings in the Civil Case, and his decision to repeatedly defy court orders
during those proceedings, he is uniquely suited to understand the relevant documents and issues.

        The Court made clear in its August 17 order denying a continuance that for those defense
witnesses “who are unable to attend trial in-person or whose attendance would be unduly
burdensome for COVID-19 related reasons, Mr. Donziger may move to admit his or her
testimony via live video, and the Court will consider those applications on a case-by-case basis.”
Dkt. 124 at 6. Given the September 9 trial date, the defense should move expeditiously if they
seek to admit any witness testimony via video.


                                                     Respectfully submitted,

                                                      s/Rita M. Glavin
                                                     Rita M. Glavin
                                                     Brian P. Maloney
                                                     Sareen K. Armani
                                                     Special Prosecutors on behalf
                                                     of the United States




1
  When we asked the defense yesterday about whether they proposed to introduce any witness testimony via video
and the details of that testimony, the defense responded that they needed a “great deal of additional information”
before they might propose how to proceed, including seeing how the videoconference demonstration went in the
courtroom and whether the technology can work for their witnesses. No mention was made of needing the
prosecution’s exhibit and witness lists.
